Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 1 of 22             PageID #: 1




ANDREW L. PEPPER               5141-0
NICOLE K. HUDSPETH             11079-0
1088 Bishop Street, Suite 4100
Honolulu, Hawai‘i 96813
Telephone: (808) 526-0404
Facsimile: (808) 744-7972
Andrew.Pepper@jacksonlewis.com
Nicole.Hudspeth@jacksonlewis.com

Attorneys for Plaintiff
Homebridge Financial Services, Inc.

                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

 HOMEBRIDGE FINANCIAL                           CIVIL NO. ___________________
 SERVICES, INC.,

                Plaintiff,                      VERIFIED COMPLAINT FOR
                                                INJUNCTIVE RELIEF AND
          vs.                                   DAMAGES; VERIFICATION OF
                                                ROSE MARIE DAVID; SUMMONS
 JASON MARTINSON; DAWN
 ROBINSON NAYA.

                Defendants.


  VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

      Plaintiff Homebridge Financial Services, Inc. (“Homebridge”) brings suit

against Defendants Jason Martinson and Dawn Robinson Naya, for injunctive

relief and monetary damages as follows:

                                       PARTIES

     1.         Plaintiff Homebridge Financial Services, Inc., and at all relevant times

was, a corporation organized under the laws of New Jersey, with its principal place
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 2 of 22             PageID #: 2




of business in Iselin, Woodbridge Township, New Jersey.

     2.       Defendant Jason Martinson (“Martinson” or “Defendant Martinson”)

is, and at all times relevant herein was, a citizen and resident of the State of

Hawaii.

     3.       Defendant Dawn Robinson Naya (“Naya” or “Defendant Naya”) is,

and at all relevant times, was a citizen and resident of the State of Hawaii.

                             JURISDICTION AND VENUE

     4.       This Court has original jurisdiction of this action pursuant to the

Defend Trade Secrets Act, 18 U.S.C. §1836(c) and 28 U.S.C. § 1331. Further, this

Court has an additional independent basis for original jurisdiction of this action

pursuant to 28 U.S.C. § 1332 in that there is a complete diversity of citizenship

between the parties and the amount in controversy exceeds the jurisdictional

amount for diversity jurisdiction. This Court also enjoys supplemental jurisdiction

over all non-federal claims pursuant to 28 U.S.C. § 1367.

     5.       Venue in this District is proper under 28 U.S.C. § 1391 as all, or

substantially all, of the events or omissions giving rise to this Complaint occurred

in this judicial district.

                                 INTRODUCTION

     6.       This action is brought to remedy Defendants’ disloyal and unlawful

conduct in: taking, retaining and misappropriating Plaintiff’s property, including


                                           2
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 3 of 22           PageID #: 3




Plaintiff’s confidential, proprietary, and trade secret information; attempting, while

employed by Plaintiff, to divert employees and customers to Plaintiff’s competitor,

Loan Depot; misappropriating Plaintiff’s property and confidential information,

both prior to and after their abrupt resignations from Homebridge; and breaching

their contractual agreements with and obligations to Homebridge.

     7.      As of the filing of this Complaint, Defendants have breached contracts

and misappropriated and converted, and continue to breach contracts and

misappropriate and convert, Plaintiff’s confidential and proprietary information,

including trade secrets. Plaintiff seeks remedies against Defendants, including

injunctive and monetary relief, damages, lost profits, an accounting, forfeiture of

illicit income and other relief.

                    OUTLINE OF FACTS AND RELEVANT
                       CONTRACTUAL PROVISIONS

     8.      Homebridge hired Martinson on April 27, 2019, to serve as the

Hawaii Regional Manager for Homebridge’s Northwest Division. This was the

senior position for Homebridge in Hawaii and Martinson was the manager of the

Homebridge Northwest Division’s mortgage origination and loan market in

Hawaii.

     9.      Homebridge hired Naya on April 18, 2019, to serve as the Producing

Area Manager for Homebridge. This was the second most senior position for



                                          3
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 4 of 22        PageID #: 4




Homebridge’s Northwest Division in Hawaii and Naya served as Martinson’s

deputy manager for the mortgage origination and loan market in Honolulu, Hawaii.

     10.    By virtue of their very senior management-level employment at

Homebridge, Martinson and Naya were exposed to various customers and had and

used that opportunity to develop relationships with various customers and

employees who they were serving, servicing, and supervising, on behalf of

Homebridge, within the fields of mortgage origination and lending.

     11.    By virtue of their very senior management-level employment at

Homebridge, Martinson and Naya were exposed to the employment relationships,

including compensation plans, for all Homebridge Northwest Division employees

in Hawaii that Martinson formerly supervised at HomeStreet Bank and were part

of the acquisition of HomeStreet Bank’s home loan centers.

     12.    On the same day they were employed, Martinson and Naya each

entered into a Confidentiality, Non-Disclosure, and Non-Solicitation Agreement

with Homebridge.

     13.    On May 17, 2019, in violation of his Confidentiality, Non-Disclosure,

and Non-Solicitation Agreement with Homebridge, Martinson coordinated and

facilitated a mass employee raid on Homebridge by a Homebridge competitor, i.e.,

Loan Depot, by having Loan Depot conduct a job fair in Homebridge’s Honolulu

office, during which Martinson and Loan Depot solicited Homebridge’s

                                        4
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 5 of 22          PageID #: 5




employee’s to quit their employment with Homebridge and become employees of

Loan Depot.

     14.      On August 8, 2019, Martinson announced that he would be resigning

his employment with Homebridge and going to work for Homebridge’s

competitor, Loan Depot.

     15.      On August 13, 2019, Naya announced that she would be resigning her

employment with Homebridge and going to work for Homebridge’s competitor,

Loan Depot.

     16.      In recognition of Martinson and Naya’s talents in their profession,

Martinson and Naya's unique skills in the area of mortgage originating and lending,

out of concern that Martinson and Naya apparently intended to take Homebridge’s

vast proprietary and confidential information base to competitor Loan Depot, that

Martinson and Naya's move to Loan Depot created the clear and inevitable threat

of the transfer and misappropriation of Homebridge's trade secrets to Loan Depot

in violation of Haw. Rev. Stat. Chapter 482B, and that Martinson and Naya would

“raid” Homebridge’s employee and customer base despite the fact that Martinson

and Naya were contractually bound not to do so, Homebridge made Martinson and

Naya counteroffers to remain as employees of Homebridge.

     17.      Martinson and Naya each rebuffed the counteroffers and indicated

that their decision to move to Loan Depot was firm and final, that they would not

                                          5
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 6 of 22         PageID #: 6




reconsider their decision regardless of any counteroffer from Homebridge, and that

they fully intended to compete with Homebridge as senior executives of Loan

Depot.

     18.    Just before their departure dates from employment with Homebridge,

Martinson surreptitiously exported his business contact lists and customer

confidential information (which was the proprietary business information and

property of Homebridge) to his personal external email account at

jaymart777@gmail.com. Similarly, Naya surreptitiously exported her business

contact lists to her personal email account at dawn.naya@gmail.com.

     19.    Both before and after leaving their employment with Homebridge,

both Martinson and Naya engaged in numerous, repeated, and successful

solicitations of Homebridge’s employees to quit employment with Homebridge

and join them (i.e., Martinson and Naya) as employees of Loan Depot, including

but not limited to Clint Lacaden, Shane Irish, Jenna Lum, Randy Miller, Shana

Antolin, Shirly Medeiros, Kim Kawachi, Lei Agpoon, and Sandy Rice.

     20.    The information Martinson and Naya obtained and had access to

while employed at Homebridge--including, but not limited to, confidential plans to

compete with Loan Depot and confidential plans for Homebridge’s business

strategies in Hawaii---were considered and treated as confidential and proprietary

by Homebridge and constituted Homebridge’s proprietary trade secrets. Moreover,

                                         6
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 7 of 22             PageID #: 7




the confidential business plans and strategies regarding Hawaii were accessible

only by a select number of Homebridge employees nationwide and only by

Martinson and Naya in Hawaii. Access to such confidential and proprietary

information would be strategically and economically advantageous to any

company or individual seeking to compete with Homebridge, such as Loan Depot.

Martinson and Naya’s intimate knowledge of such confidential and proprietary

information is beneficial to them and Loan Depot, in competing with Homebridge.

     21.      Martinson and Naya’s current and threatened continuing violations of

their legal and contractual obligations to Homebridge have caused and will

continue to cause irreparable harm to Homebridge.

                                       Count I

           (Federal Defend Trade Secrets Act—18 U.S.C. § 1832, et seq.)

     22.      Homebridge incorporates the averments contained in Paragraphs 1

through 21 above by reference as though fully set forth herein.

     23.      The federal Defend Trade Secrets Act of 2016 (“DTSA”) forbids

threatened and actual misappropriation of trade secrets “if the trade secret is related

to a product or service used in, or intended for use in, interstate or foreign

commerce.” See 18 U.S.C. § 1832, et seq.

     24.      “Trade secrets” are broadly defined under the DTSA to include “all

forms and types of financial, business, scientific, technical, economic or


                                           7
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 8 of 22            PageID #: 8




engineering information” that derive independent economic value from not being

generally known or readily accessible by the public using proper means and which

the owner has taken reasonable steps to protect. 18 U.S.C. § 1839(3).

     25.     During their employment with Homebridge, Martinson and Naya each

had access to confidential and proprietary information that constituted

Homebridge’s trade secrets. These trade secrets included, but were not limited to,

mortgage origination and lending technical information (including mortgage

product formulae, product composition, production processes, product and

production data, and technical reports) as well as confidential and proprietary

customer information, including but not limited to, mortgage loan pipeline reports

that contained, inter alia, the name and address of Homebridge’s borrowers, the

status of their loans, the purpose of their loans, loan milestones, and the loan types.

     26.     Upon information and belief, Defendants have shared this information

with one another, employees of Loan Depot, Loan Depot qua Loan Depot, or have

used this information to directly compete, both for their own benefit and for the

benefit of Loan Depot, with Homebridge.

     27.     Homebridge’s trade secret information was related to multiple

mortgage products or services used in, or intended for use in, interstate commerce.

     28.     Except to the extent now improperly and illegally shared with Loan

Depot by Martinson and Naya, this trade secret information: (1) was and is not

                                           8
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 9 of 22             PageID #: 9




known outside Homebridge; (2) was and is known only by Homebridge

employees, including ex-employees Martinson and Naya; (3) was and is subject to

reasonable measures to guard the secrecy of the information, including

Homebridge’s Confidentiality, Non-Disclosure, and Non-Solicitation Agreements;

(4) is valuable; and (5) is difficult for others to properly acquire or duplicate

independently.

     29.     Martinson and Naya each knew that they had a duty, pursuant to the

Confidentiality, Non-Disclosure, and Non-Solicitation Agreements and

Homebridge’s policies, to maintain the secrecy of Homebridge’s confidential

information and trade secrets.

     30.     Martinson and Naya used this information to directly compete, on

their own behalf and on behalf of Loan Depot, with Homebridge in the mortgage

origination and loan markets.

     31.     Martinson and Naya used this information without Homebridge’s

knowledge, consent, or authorization to benefit them and Loan Depot in a manner

that will cause irreparable harm to Homebridge.

     32.     Defendants’ actions constitute actual and continuing misappropriation

in violation of the DTSA.

     33.     Homebridge has suffered damages and irreparable harm as a result of

Defendants’ breaches of the DTSA.

                                           9
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 10 of 22        PageID #: 10




      34.    WHEREFORE, Plaintiff Homebridge respectfully requests injunctive

 relief barring Defendants Martinson and Naya from continuing their wrongful

 actions, as well as an award of compensatory damages, and any other relief this

 Court deems appropriate.

                                     COUNT II

                        (Hawaii Revised Statutes § 482B-2)

      35.    Homebridge realleges and incorporates by reference herein the

 allegations set forth in Paragraphs 1 through 34 above.

      36.    Hawaii Revised Statutes Chapter 482B provides injunctive and

 monetary relief for the actual or merely “threatened” misappropriation of trade

 secrets. Under Haw. Rev. Stat. § 482B-2, a “trade secret” involves:

             [i]nformation, including a formula, pattern, compilation,
             program device, method, technique, or process that:

                   (1) Derives independent economic value, actual
             or potential, from not being generally known to, and not
             being readily ascertainable by proper means by, other
             persons who can obtain economic value from its
             disclosure or use; and

                   (2) Is the subject of efforts that are reasonable
             under the circumstances to maintain its secrecy.

      37.    In the present instance, Homebridge’s methods of operation and/or the

 terms of its contracts with customers constitute “trade secrets” under Haw. Rev.

 Stat. § 482B, because they are a “compilation” of facts and data which include the

 identities, needs, and practices of Homebridge’s mortgage lending customers.

                                         10
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 11 of 22           PageID #: 11




      38.      Homebridge's compiled customer information constitutes “trade

 secrets.”

      39.      Homebridge’s trade secret information is not generally known to, and

 not readily ascertainable by proper means by, third parties (including but not

 limited to Martinson’s and Naya’s new employer, Loan Depot), and therefore

 derives independent economic value.

      40.      Homebridge does not share its trade secret information with the

 general public, and, in fact, has made efforts to maintain its secrecy. In the

 Confidentiality, Non-Disclosure, and Non-Solicitation Agreements that

 Homebridge entered into with Martinson on April 27, 2019, and with Naya on

 April 18, 2019, Homebridge included comprehensive trade secret/confidentiality

 provisions.

      41.      The fact of the employment of Martinson as Loan Depot’s Area

 Manager for Hawaii and Naya as Loan Depot’s Branch Manager for Hawaii, in

 and of itself “threatens” misappropriation of Homebridge’s trade secrets. Under

 Haw. Rev. Stat. § 482B-2, “misappropriation" means, among other things,

 “[a]cquisition of a trade secret of another by a person who knows or has reason to

 know that the trade secret was acquired by improper means[.]”

      42.      Under Haw. Rev. Stat. § 482B-2, “misappropriation” also means

 "[d]isclosure or use of a trade secret of another without express or implied consent

                                           11
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 12 of 22           PageID #: 12




 by a person who . . . [a]cquired [it] under circumstances giving rise to a duty to

 maintain its secrecy or limit its use[.]"

      43.     Each of Martinson and Naya acquired all of Homebridge's trade

 secrets under circumstances giving rise to a duty to maintain or limit the use of

 such trade secrets, including but not limited to use of that information to benefit

 himself, herself, or their new employer, Loan Depot.

      44.     Threatened misappropriation is inferred where an employee is hired

 from one corporation to another in a manner that makes it virtually “inevitable”

 that the employee will disclose his former employer’s confidences to his new

 employer.

      45.     A corporate plaintiff may prove a claim of inevitable (i.e., threatened)

 trade secret misappropriation by demonstrating that the employee’s new

 employment will inevitably lead him to rely on the Plaintiff’s trade secrets. In

 situations such as the one involving Martinson and Naya, a significant danger of an

 inadvertent disclosure of Homebridge's trade secrets exists simply by the fact that

 Martinson and Naya have switched jobs in a highly competitive environment and

 has gone from being senior executives of one competitor to being the senior

 executives of another competitor in the same market.




                                             12
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 13 of 22             PageID #: 13




      46.     Martinson’s and Naya’s disclosure of Homebridge’s trade secrets

 need not necessarily be intentional or malicious to give rise to an enjoinable

 threatened misappropriation of trade secrets under Haw. Rev. Stat. Chapter 482B.

      47.     Even if they attempted to act in the best of good faith, it will be

 impossible for Martinson and Naya to prevent their knowledge of Homebridge’s

 trade secrets from infiltrating his work with Loan Depot. Indeed, as Loan Depot’s

 two most senior employees in Hawaii, Martinson and Naya each now owes duties

 of loyalty, faith and full disclosure of all of their knowledge of the Hawaii

 mortgage origination and loan industry, including but not limited to their

 specialized market knowledge (which are Homebridge's trade secrets) to Loan

 Depot, thereby creating an "inevitable" and incurable threat of both threatened and

 actual misappropriation of Homebridge's trade secrets by Martinson and Naya (and

 Loan Depot).

      48.     In order to obtain injunctive relief against Martinson and/or Naya,

 Homebridge need not show any malicious intent on the part of Martinson and/or

 Naya to facilitate and benefit from the misappropriation of Homebridge’s trade

 secrets.

      49.     Inevitable disclosure of trade secrets by former senior-level

 employees such as Martinson and Naya may be found based upon any of the

 following factors:

                                           13
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 14 of 22           PageID #: 14




              (a) A high degree of similarity between Martinson’s
              and Naya’s former and current positions; and

              (b)   the value of the information; and

              (c) the degree of competition between Homebridge
              and Martinson’s and Naya’s new employer, Loan Depot;
              and

              (d) Loan Depot’s efforts, or lack thereof, to safeguard
              Homebridge’s trade secrets.

      50.     In the present instance, all of those factors are satisfied: Martinson

 and Naya have been placed in an identical or highly similar jobs at Loan Depot,

 where they will not only be performing the same type of work but also have been

 deployed to service and market to the same mortgage customers with whom they

 worked with while they were employees of Homebridge; Homebridge’s

 information is valuable in that it relates to Homebridge’s proprietary knowledge of

 customer’s mortgage needs and pricing arrangements, and the disclosure of such

 information would eliminate Homebridge’s competitive advantage in the industry;

 there is a high degree of competition between Homebridge and Loan Depot to the

 extent that they provide similar mortgage origination and loan services, serve the

 same market, and compete for the same mortgage origination and loan contracts.

 Accordingly, it appears that, because Loan Depot has employed Martinson and

 Naya in highly similar positions and used Martinson and Naya (very rapidly and

 successfully) to solicit Homebridge’s employees and customers, there has been and

 will continue to be an inevitable disclosure of Homebridge’s trade secrets.
                                          14
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 15 of 22           PageID #: 15




          51.   Martinson’s and Naya’s wrongful conduct entitles Homebridge to

 injunctive relief, as well as general and special damages in amounts to be proven at

 trial.

                                    COUNT III
                     (Breach of Fiduciary Duty/Duty of Loyalty)

          52.   Homebridge realleges and incorporates by reference herein the

 allegations set forth in Paragraphs 1 through 51 above.

          53.   Based upon their prior employment relationship with Homebridge,

 Martinson and Naya owed and continue to owe Homebridge a fiduciary duty

 and/or duty of loyalty. This duty includes a duty to not solicit or encourage

 Homebridge’s employees and/or customers to end their employment and/or

 mortgage origination and loan relationships with Homebridge and to switch their

 employment or business relationships to Loan Depot.

          54.   Martinson and Naya breached this duty by, inter alia, soliciting and

 encouraging multiple Homebridge employees and customers to end their

 employment or mortgage loan relationships with the Homebridge and to switch

 those employment or business relationships to Loan Depot.

          55.   Martinson’s and Naya’s wrongful conduct entitles Homebridge to

 injunctive relief, as well as damages in amounts to be proven at trial.




                                           15
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 16 of 22            PageID #: 16




                                  COUNT IV
                 (Breach of Contract - Solicitation of Employees)

      56.     Homebridge realleges and incorporates by reference herein the

 allegations set forth in Paragraphs 1 through 55 above.

      57.     Pursuant to their Confidentiality, Non-Disclosure, and Non-

 Solicitation Agreements, Defendant Martinson and Naya were under a contractual

 obligation, for not less than one year following the termination of their

 employment with Homebridge, to not “on behalf of herself/himself or on behalf of

 any other person, firm, or entity, directly or indirectly solicit any of Homebridge’s

 Associates with whom Associate worked in the six (6) months preceding

 Associate’s termination, to leave the Employer or form or join another entity.”

 (emphasis added).

      58.     Defendant Martinson and Naya breached these contractual obligations

 by soliciting and encouraging Homebridge employees Clint Lacaden, Shane Irish,

 Todd Niizawa, Jenna Lum, Randy Miller, Shana Antolin, Shirely Medeiros, Kim

 Kawachi, Lei Agpoon, and Sandy Rice to terminate their employment with

 Homebridge for the purposes of becoming employees of Homebridge’s competitor,

 Loan Depot. Said solicitation and encouragement by Defendant Martinson and

 Naya of Clint Lacaden, Shane Irish, Jenna Lum, Randy Miller, Shana Antolin,

 Shirely Medeiros, Kim Kawachi, Lei Agpoon, and Sandy Rice was successful and

 all of those Homebridge employees have resigned their employment with

                                          16
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 17 of 22            PageID #: 17




 Homebridge and have become Loan Depot employees, competing with

 Homebridge.

          59.   Defendant Martinson’s and Naya’s wrongful conduct entitles

 Homebridge to injunctive relief, as well as damages in amounts to be proven at

 trial.

                                     COUNT V
                   (Unfair Competition/Interference With Business
                      Relations/Mass Solicitation of Employees)

          60.   Homebridge realleges and incorporates by reference herein the

 allegations set forth in Paragraphs 1 through 59 above.

          61.   Defendant Martinson and Naya each was under a contractual

 obligation, for not less than one year following the termination of their

 employment with Homebridge, to not “on behalf of herself/himself or on behalf of

 any other person, firm, or entity, directly or indirectly solicit any of Homebridge’s

 Associates with whom Associate worked in the six (6) months preceding

 Associate’s termination, to leave the Employer or form or join another entity.”

 (emphasis added).

          62.   It is settled law that an en masse raiding of employees from one

 company to another, thereby leaving the first company with inadequate operational

 capacity to properly carry on its business, is impermissible. See e.g., Alexander &

 Alexander Benefits Serv., Inc. v. Benefit Brokers & Consultants, Inc., 756 F. Supp.


                                           17
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 18 of 22            PageID #: 18




 1408 (D. Ore. 1991) (plaintiff company “will suffer irreparable injury in the form

 of its inability to fairly compete with [the defendant company] because of the

 misappropriation and continuing misuse of [plaintiff company’s] confidential

 information by the defendants and because of the continuing injury to [plaintiff

 company’s] business caused by the defendants’ raid of its workforce and client

 base”).

      63.     In the present instance, it cannot be disputed that Martinson and Naya,

 within a highly-concentrated period of time, made offers of employment to and/or

 hired a substantial portion of Homebridge’s key mortgage origination and loan

 experts in Hawaii; that Martinson and Naya did so with knowledge that

 Homebridge heavily depended upon these employees to fulfill Homebridge’s

 customer contracts; and that Martinson and Naya did so with knowledge that these

 employees have unique and valuable relations with Homebridge’s mortgage

 origination and loan customers and also have confidential and/or proprietary

 knowledge of the nature of Homebridge’s mortgage origination and loan customers

 (including customer needs and pricing arrangements). Furthermore, the timing of

 the offers and resignations -- all within a less than 60-day period-- has effectively

 left Homebridge with no meaningful opportunity to hire and train sufficient

 replacement mortgage industry experts.




                                           18
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 19 of 22           PageID #: 19




          64.   Accordingly in addition to breaching their contractual obligation by

 soliciting and encouraging Homebridge employees Clint Lacaden, Shane Irish,

 Todd Niizawa, Jenna Lum, Randy Miller, Shana Antolin, Shirely Medeiros, Kim

 Kawachi, Lei Agpoon, and Sandy Rice to terminate their employment with

 Homebridge for the purposes of becoming employees of Homebridge’s competitor,

 Loan Depot, Martinson and Naya engaged in unfair competition and interference

 with Homebridge’s business relations and operations by improperly "raiding"

 Homebridge's key employees on behalf of themselves and Loan Depot.

          65.   Defendant Martinson’s and Naya’s wrongful conduct entitles

 Homebridge to injunctive relief, as well as damages in amounts to be proven at

 trial.

                                    COUNT VI
                     (Breach of Fiduciary Duty/Duty of Loyalty/
                          Mass Solicitation of Employees)

          66.   Homebridge realleges and incorporates by reference herein the

 allegations set forth in Paragraphs 1 through 65 above.

          67.   Even in the absence of a contractual non-solicitation-of-employees

 provision, Martinson and Naya -- as employees of Homebridge -- had an ongoing

 fiduciary duty to not to solicit the employment of Homebridge’s current

 employees. See e.g., Frederick Chusid & Co. v. Marshall Leeman & Co., Inc., 279

 F. Supp. 913, 918 (S.D.N.Y. 1968) (“The individual defendants who had been


                                           19
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 20 of 22            PageID #: 20




 employed by [plaintiff company] owed a common law duty of loyalty to their

 employer, and this duty continued after the termination of the relationship.

 Soliciting employees to leave their employer constitutes a breach of this good-faith

 duty”) (citation omitted). Martinson and Naya breached their duty to Homebridge

 by soliciting at least Clint Lacaden, Shane Irish, Todd Niizawa, Jenna Lum, Randy

 Miller, Shana Antolin, Shirely Medeiros, Kim Kawachi, Lei Agpoon, and Sandy

 Rice to become employees of Loan Depot.

          68.    Defendant Martinson’s and Naya’s wrongful conduct entitles

 Homebridge to injunctive relief, as well as damages in amounts to be proven at

 trial.

                                PRAYER FOR RELIEF

           WHEREFORE, Homebridge prays for the following relief:

           (1)   Entry of a temporary restraining order, preliminary injunction, and

 permanent injunction that:

                       (i)    Enjoins Martinson and Naya for not less
                 than one (1) year from entry of the Court’s order from
                 performing or supervising the performance of any
                 mortgage loan services for any ex-Homebridge customer
                 who have transferred their mortgage loan business to
                 Loan Depot at any time commencing August 13, 2019;

                        (ii) Enjoins Martinson and Naya or any person
                 or entity acting in concert with him, including but not
                 limited to their current employer, Loan Depot, from
                 disclosing or misappropriating for their own use or
                 benefit, any of Homebridge’s trade secrets or other

                                            20
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 21 of 22              PageID #: 21




             confidential and proprietary information in violation of
             either the Defend Trade Secrets Act and/or Martinson’s
             and Naya’s various contractual commitments and
             restrictions in favor of Plaintiff Homebridge and/or in
             violation of Haw. Rev. Stat. Chapter 482B;

                     (iii) Requires Martinson and Naya to return to
             Homebridge, within 24 hours, all property, documents,
             files, reports, and/or other materials that Martinson and
             Naya have in their possession, custody, or control that
             were obtained from Homebridge;

                    (iv) Prohibits Martinson and Naya from
             destroying any documents of any kind, whether in written
             or electronic form, that pertain to, relate to, or refer to, in
             any way to Homebridge and Loan Depot’s employment
             of Martinson and Naya and/or the transfer of
             Homebridge’s employees and/or customers from
             Homebridge to Loan Depot;

                   (v) Enjoins Martinson and Naya, or Loan Depot
             on Martinson and Naya’s behalf, from soliciting,
             encouraging, or attempting to solicit or induce employees
             of Homebridge to terminate his or her employment with
             Homebridge and go to work for any other entity,
             including Loan Depot; and

                    (vi) Enjoins Martinson and Naya and their
             current employer, Loan Depot, from all actions in
             violation of Martinson and Naya’s various contractual
             commitments and restrictions in favor of Plaintiff
             Homebridge;

                    (vii) Enjoins Martinson and Naya in all such
             other and further ways necessary to bring Martinson and
             Naya into full and complete compliance and
             conformance with his contractual agreements with
             Homebridge and to ensure no further violations of the
             Defend Trade Secrets Act, Haw. Rev. Stat. Chapter
             482B, and to cure all past violations of the Defend Trade
             Secrets Act and Haw. Rev. Stat. Chapter 482B.

                                           21
Case 1:19-cv-00582-JMS-RT Document 1 Filed 10/25/19 Page 22 of 22               PageID #: 22




          (2)      An award of general and special compensatory damages in an amount

 to be determined at trial;

          (3)      An award of punitive damages within constitutional limitations;

          (4)      An award of Homebridge’s reasonable attorneys’ fees and costs

 incurred in connection with this litigation and/or in assumpsit; and

          (5)      Such further relief as the Court deems just and equitable.

          DATED: Honolulu, Hawaii, October 25, 2019.


                                                    /s/ Andrew L. Pepper
                                                    ANDREW L. PEPPER
                                                    NICOLE K. HUDSPETH
                                                    Attorneys for Plaintiff
                                                    Homebridge Financial Services, Inc.



 4832-9137-0923, v. 1




                                               22
